Citation Nr: 9927952	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-12 076A	)	DATE
	)
	)


THE ISSUE

Whether a July 1997 decision of the Board of Veterans' 
Appeals (Board) denying a claim of entitlement to nonservice-
connected death pension benefits should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The moving party is the widow of the veteran who had active 
service from December 1942 to October 1945.  The veteran was 
also a prisoner of war of the German government from March 
1944 to April 1945.

This matter comes before the Board based on a CUE motion as 
to a Board decision of July 25, 1997, which denied a claim 
for entitlement to nonservice-connected death pension 
benefits.  At the time of the Board's denial of the moving 
party's motion for reconsideration in April 1998, the Board 
advised the moving party that it would also consider her 
motion as a request for revision of the Board's July 25, 1997 
decision on the grounds of CUE.

Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that she 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned her that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a letter from the 
moving party on April 27, 1999 (there is also a date stamp of 
June 29, 1999, but the Board will deem receipt to have been 
on April 27, 1999), in which the moving party acknowledged 
receipt of the Board's March 1999 letter regarding CUE 
review, and there is a subsequent letter dated in June 1999, 
in which the moving party requests that she retain the docket 
number which had been assigned by the Board.  Accordingly, as 
the moving party made specific reference to CUE in her 
communication to the Board after being advised that she must 
specifically advise the Board that she wished to proceed with 
a CUE review, the Board finds that she has authorized the 
Board to proceed with review of her motion for CUE.

The Board observes that the moving party's representative has 
submitted a September 1999 brief in support of the moving 
party's motion for CUE.  The Board also notes that additional 
evidence has been associated with the claims folder that was 
not of record at the time of the subject Board decision in 
July 1997.  Rule 1405(b), which is currently found at 64 Fed. 
Reg. 2134, 2140 (1999), and is to be codified at 38 C.F.R. 
§ 20.1405(b), provides that no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.


FINDING OF FACT

The July 1997 Board decision which denied a claim for 
entitlement to nonservice-connected death pension benefits, 
correctly applied existing statutes and/or regulations and 
was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The July 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the July 1997 decision, the Board noted that basic 
entitlement to improved death pension benefits under Public 
Law 95-588 required that the surviving spouse meet the net 
worth requirements of 38 C.F.R. § 3.274 (1996), and that she 
have annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23 (1996).  
The Board further noted that the maximum annual rate of 
improved pension for a surviving spouse of a deceased veteran 
was the amount specified in 38 U.S.C.A. § 1541 (West 1991 & 
Supp. 1997), as increased from time to time under 38 U.S.C.A. 
§ 5312 (West 1991 & Supp. 1997), and that in determining 
countable income, payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded under 38 
C.F.R. § 3.272 (1996). 

Since the record reflected that the moving party's income 
exceeded the applicable maximum annual pension rate specified 
in 38 C.F.R. § 3.23, the Board found that the payment of 
pension benefits was properly denied.

In a brief in support of the moving party's CUE motion, the 
moving party's representative generally preserves the right 
to contend that the Board's July 1997 decision contained 
unidentified errors of law, including unidentified errors 
regarding well-groundedness, that there was a failure to 
discharge the duty to assist, that there were insufficiencies 
in the Reasons and Bases for the decision, and that the 
cumulative weight of the evidence required a different 
result.


II.  Analysis

The moving party was provided with CUE regulations in March 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of February 1998 and her later correspondence contain 
no more than general assertions of CUE with respect to the 
Board decision of July 1997.

In addition, to the extent that the moving party's 
representative maintains in September 1999 that the Board 
failed to discharge the duty to assist, the Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  Similarly, 
with respect to the assertion that the Board failed to 
consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has also been specifically precluded as 
a basis for CUE under Rule 1403(d)(3).

The moving party and her representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to nonservice-connected death pension benefits.  
She has emphasized the arduous nature of the veteran's combat 
service as bomber crewman in Europe, including his period of 
privation as a prisoner of war.  The Board must point out 
that there is no dispute over the character of the veteran's 
service, but this is not a basis for an award of the claimed 
disability in the face of statutory and regulatory criteria 
that mandate other requirements, including income 
limitations.  She has also stressed the financial 
difficulties the loss of the award of pension benefits has 
caused, but she has not alleged a specific error of fact or 
law in the Board decision related to this hardship that 
provides a basis to support a finding of CUE in the Board's 
decision in 1997.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The July 1997 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


